    Case 20-32633-sgj11 Doc 3 Filed 10/23/20                   Entered 10/23/20 17:49:20               Page 1 of 3




Frank J. Wright
Texas Bar No. 22028800
Jeffery M. Veteto
Texas Bar No. 24098548
Jay A. Ferguson
Texas Bar No. 24094648
LAW OFFICES OF FRANK J. WRIGHT, PLLC
2323 Ross Avenue, Suite 730
Dallas, Texas 75201
Telephone: (214) 935-9100

PROPOSED COUNSEL TO DEBTOR
STUDIO MOVIE GRILL HOLDINGS, LLC


                         IN THE UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

IN RE:                            §                                       CASE NO. 20-32633-11
                                  §
STUDIO MOVIE GRILL HOLDINGS, LLC, §                                       Chapter 11
et al.,1                          §
         DEBTOR.                  §                                       Joint Administration Requested


                   DEBTORS’ CORPORATE OWNERSHIP STATEMENT AND

1     The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Studio Movie Grill Holdings, LLC (6546) (“SMG Holdings”); OHAM Holdings, LLC (0966); Movie
      Grill Concepts Trademark Holdings, LLC (3096); Movie Grill Concepts I, Ltd. (6645); Movie Grill Concepts III, Ltd.
      (2793); Movie Grill Concepts IV, Ltd. (1454); Movie Grill Concepts IX, LLC (3736); Movie Grill Concepts VI, Ltd.
      (6895); Movie Grill Concepts VII, LLC (2291); Movie Grill Concepts X, LLC (6906); Movie Grill Concepts XI, LLC
      (2837); Movie Grill Concepts XII, LLC (6040); Movie Grill Concepts XIII, LLC (5299); Movie Grill Concepts XIV,
      LLC (4709); Movie Grill Concepts XIX, LLC (9646); Movie Grill Concepts XL, LLC (4454); Movie Grill Concepts
      XLI, LLC (4624); Movie Grill Concepts XLII, LLC (2309); Movie Grill Concepts XLIII, LLC (9721); Movie Grill
      Concepts XLIV, LLC (8783); Movie Grill Concepts XLV, LLC (2570); Movie Grill Concepts XV, LLC (4939); Movie
      Grill Concepts XVI, LLC (1033); Movie Grill Concepts XVII, LLC (1733); Movie Grill Concepts XVIII, LLC (8322);
      Movie Grill Concepts XX, LLC (7300); Movie Grill Concepts XXI, LLC (1508); Movie Grill Concepts XXII, LLC
      (6748); Movie Grill Concepts XXIV, LLC (5114); Movie Grill Concepts XXIX, LLC (5857); Movie Grill Concepts
      XXV, LLC (4985); Movie Grill Concepts XXVI, LLC (5233); Movie Grill Concepts XXVII, LLC (4427); Movie Grill
      Concepts XXVIII, LLC (1554); Movie Grill Concepts XXX, LLC (1431); Movie Grill Concepts XXXI, LLC (3223);
      Movie Grill Concepts XXXII, LLC (0196); Movie Grill Concepts XXXIII, LLC (1505); Movie Grill Concepts
      XXXIV, LLC (9770); Movie Grill Concepts XXXIX, LLC (3605); Movie Grill Concepts XXXV, LLC (0571); Movie
      Grill Concepts XXXVI, LLC (6927); Movie Grill Concepts XXXVII, LLC (6401); Movie Grill Concepts XXXVIII,
      LLC (9657); Movie Grill Concepts XXIII, LLC (7893); Studio Club, LLC (3023); Studio Club IV, LLC (9440); Movie
      Grill Concepts XI, LLC (2837); Movie Grill Concepts XLI, LLC (4624); Movie Grill Concepts XLVI, LLC (2344);
      Movie Grill Concepts XLVII, LLC (5866); Movie Grill Concepts XLVIII, LLC (8601); Movie Grill Concepts XLIX,
      LLC (0537); Movie Grill Concepts L, LLC (5940); Movie Grill Concepts LI, LLC (7754); Movie Grill Concepts LII,
      LLC (8624); Movie Grill Concepts LIII, LLC (3066); Movie Grill Concepts LIV, LLC (2018); Movie Grill Concepts
      LV, LLC (4699); Movie Grill Partners 3, LLC (4200); Movie Grill Partners 4, LLC (1363); Movie Grill Partners 6,
      LLC (3334); and MGC Management I, LLC (3224).

DEBTORS’ CORPORATE OWNERSHIP STATEMENT AND LIST OF EQUITY SECURITY HOLDERS                                 Page 1 of 3
    Case 20-32633-sgj11 Doc 3 Filed 10/23/20                  Entered 10/23/20 17:49:20              Page 2 of 3



                                LIST OF EQUITY SECURITY HOLDERS

          OHAM Holdings, LLC (“OHAM Holdings”), Studio Movie Grill Holdings, LLC (“SMG

Holdings”), and their debtor affiliates (collectively with OHAM and SMG Holdings, the “Debtors”

or “SMG”), by and through their proposed undersigned counsel, submit pursuant to Federal Rule of

Bankruptcy Procedure 1007(a)(1), (3) and 7007.1 their Corporate Ownership Statement and List of Equity

Security Holders identifying the holders of equity securities2 as of the Petition Date. The Debtors would

respectfully disclose and show the Court as follows:

                                                     I.
                                                OHAM Holdings
          1.       OHAM Holdings is a Texas limited liability company, whose last four (4) digits of its

federal tax identification number are 0966. The membership equity of OHAM Holdings is owned as

of the Petition Date as follows:

                                    MEMBER                             OWNED PERCENTAGE
                 Brian Schultz                                                      77.5%
                 Virginia Schultz                                                     1.0%
                 Theodore Croft                                                       1.0%
                 SMG Team Equity Holdings, LLC                                        7.0%
                 TSO SMG Warrant Investment Aggregator                            13.185%
                 Michael Lambert Trust                                             0.315%

                                                      II.
                                                  SMG Holdings
          2.       SMG Holdings is a Texas limited liability company, whose last four (4) digits of its

federal tax identification number are 6546. The membership equity of SMG Holdings is owned in

totality (100%) by OHAM Holdings.

                                                  III.
                                 Other Debtors and Non-Debtor Affiliates
          3.       All other Debtors are owned in totality either directly or indirectly by SMG Holdings.


2     Addresses of the holders of equity securities are on file with the Debtors and available upon request subject to
      contemporaneously sought individual privacy protection authorizations and other applicable privacy and
      confidentiality requirements.

DEBTORS’ CORPORATE OWNERSHIP STATEMENT AND LIST OF EQUITY SECURITY HOLDERS                                Page 2 of 3
 Case 20-32633-sgj11 Doc 3 Filed 10/23/20            Entered 10/23/20 17:49:20         Page 3 of 3



All non-debtor affiliates are also owned in totality either directly or indirectly by SMG Holdings. A

complete organization chart demonstrating the ownership structure is attached as Exhibit “A” hereto.

                                             IV.
                                 Corporate Ownership Statement
       4.      Accordingly, Brian Schultz and TSO SMG Warrant Investment Aggregator are the

only persons that directly or indirectly own 10% or more of any class of OHAM Holdings’ equity

interests. As detailed above, OHAM Holdings owns 10% or more of SMG Holdings’ equity interests

and SMG Holdings owns 10% or more of all the other Debtor’s equity interests.

DATED: October 23, 2020                Respectfully submitted,


                                               LAW OFFICES OF FRANK J. WRIGHT, PLLC

                                               By:   /s/ Frank J. Wright
                                                      Frank J. Wright
                                                      Texas Bar No. 22028800
                                                      Jeffery M. Veteto
                                                      Texas Bar No. 24098548
                                                      Jay A. Ferguson
                                                      Texas Bar No. 24094648

                                               2323 Ross Avenue, Suite 730
                                               Dallas, Texas 75201
                                               Telephone: (214) 935-9100
                                               PROPOSED COUNSEL TO DEBTORS
                                               AND DEBTORS-IN-POSSESSION

                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document was served on the
parties listed below, on all parties consenting to electronic service of this case via the Court’s ECF
system for the Northern District of Texas and via United States Mail, first class postage prepaid, on
October 23, 2020 on the Debtor’s Top Thirty (30) Largest Unsecured Creditors.

       U.S. Trustee
       1100 Commerce St.
       Room 976
       Dallas, Texas 75242

                                                 /s/ Frank J. Wright
                                               Frank J. Wright

DEBTORS’ CORPORATE OWNERSHIP STATEMENT AND LIST OF EQUITY SECURITY HOLDERS                 Page 3 of 3
